Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to claims filed on 01/20/22.
3.	Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 01/20/22 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 01/20/22 are accepted by the examiner.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Kim et al. (U.S. Patent No. 11, 284, 286 B2), in view of Kakishima et al. (U.S. Patent Application Publication No. 2019/0379494 A1), further in view of Kwak et al. (US Patent Application Publication No. 2018/0287682 A1).
Regarding to claims 1: Kim discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See 1; lines 15-23),
 wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See 1; lines 24-28): 
for the second timing parameter having a value of 14: the minimum required time for reporting of the power measurement information is calculated as a sum of (i) the first timing parameter and (ii) the second timing parameter (See 1; lines 29-33), and 
for the second timing parameter having a value of 224 and 336: the minimum required time for the reporting of the power measurement information is determined based on a specific value (See 1; lines 34-37).
Kim does not explicitly disclose a method of transmitting, by a user equipment (UE), power measurement information related to beam reporting in a wireless communication system, the method comprising: 
receiving, by the user equipment, downlink control information (DCI) that triggers reporting of the power measurement information; receiving, by the user equipment, a downlink reference signal for reporting of the power measurement information; and transmitting, by the user equipment, to a base station, a report of the power measurement information determined based on the received downlink reference signal, wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting:
However, Kakishima from the same field of endeavor discloses a method of transmitting, by a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE) 10), power measurement information related to beam reporting in a wireless communication system, the method comprising: 
receiving, by the user equipment, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); 
receiving, by the user equipment, a downlink reference signal for reporting of the power measurement information; and transmitting, by the user equipment, to a base station, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include accessing said first and one-way latency by a central management system as taught by Kakishima into the system of Kim to perform aperiodic reporting based on the predetermined trigger information (See Kakishima; Para. 0007; lines 5-6).
 The combination of Kim and Kakishima do not explicitly disclose wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kwak from the same field of endeavor discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting as taught by Kwak into the combined system of Kakishima and Kim to report a channel state according to multiple channel state information reference signal (CSI-RS) (See Kwak; abstract; lines 7-8).
Regarding to claim 2: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein the second timing parameter is related to a duration of time to switch to a reception beam of the downlink reference signal (See claim 2).
Regarding to claim 3: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein the downlink reference signal is at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (See Claim 3).
Regarding to claim 4: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein the downlink reference signal is configured to be an aperiodic reference signal (See Claim 4).
Regarding to claim 5: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting: for the first timing parameter, the transmission timing of the report of the power measurement information corresponds to a starting symbol of a Physical Uplink Shared Channel (PUSCH) containing the report (See Claim 5).
Regarding to claim 6: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, further comprising: reporting, to the base station, information regarding the second timing parameter as UE capability information, wherein the second timing parameter indicates a UE capability for a minimum required time between the timing of the triggering DCI and the timing of the downlink reference signal (See Claim 6).
Regarding to claim 7: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting: the L1-RSRP reporting is one of (i) a CSI-RS resource indicator (CRI) and RSRP (CRI-RSRP) reporting, or (ii) a synchronization signal block (SSB) identifier and RSRP (SSB-Index-RSRP) reporting (See Claim 7).
Regarding to claim 8: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting, the method further comprises: calculating a L1-RSRP value based on the received downlink reference signal; and including the L1-RSRP value as part of the report that is transmitted to the base station (See Claim 8).
Regarding to claim 9: The combination of Kim, Kakishima and Kwak disclose a method/an apparatus.
Furthermore, Kim discloses a method/an apparatus, wherein the minimum required time for reporting of the power measurement information is determined based on an upper bound threshold criterion which depends on the second timing parameter, wherein the upper bound threshold criterion is not exceeded for the second timing parameter having the value of 14, so that the minimum required time for reporting of the power measurement information is calculated as the sum of (i) the first timing parameter and (ii) the second timing parameter, and wherein the upper bound threshold criterion is exceeded for the second timing parameter having the value of 224 and 336, so that the minimum required time for the reporting of the power measurement information is determined based on a specific value (See Claim 9).
Regarding to claims 10: Kim discloses 
a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (Claim 10; line 23-31),
 wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (Claim 10; line 24-28): 
for the second timing parameter having a value of 14: the minimum required time for reporting of the power measurement information is calculated as a sum of (i) the first timing parameter and (ii) the second timing parameter (Claim 10; line 29-33), and 
for the second timing parameter having a value of 224 and 336: the minimum required time for the reporting of the power measurement information is determined based on a specific value (Claim 10; line 34-37).
Kim does not explicitly disclose a user equipment (UE) configured to transmit power measurement information related to beam reporting in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory is connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: receiving, through the at least one transceiver, downlink control information (DCI) that triggers reporting of the power measurement information; receiving, through the at least one transceiver, a downlink reference signal for reporting of the power measurement information; and transmitting, to a base station through the at least one transceiver, a report of the power measurement information determined based on the received downlink reference signal, wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kakishima from the same field of endeavor discloses a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE)) configured to transmit power measurement information related to beam reporting in a wireless communication system, the UE comprising:
at least one transceiver (See FIG. 16 & Para. 0148; a user equipment (UE) includes Transmitter/Receiver 1031); at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller); and at least one computer memory (See FIG. 16 & Para. 0148; a user equipment (UE) includes memory)  is connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, through the at least one transceiver, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); 
receiving, through the at least one transceiver, a downlink reference signal for reporting of the power measurement information; and transmitting, to a base station through the at least one transceiver, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include accessing said first and one-way latency by a central management system as taught by Kakishima into the system of Kim to perform aperiodic reporting based on the predetermined trigger information (See Kakishima; Para. 0007; lines 5-6).
 The combination of Kim and Kakishima do not explicitly disclose wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kwak from the same field of endeavor discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting as taught by Kwak into the combined system of Kakishima and Kim to report a channel state according to multiple channel state information reference signal (CSI-RS) (See Kwak; abstract; lines 7-8).
Regarding to claims 11: Kim discloses a user equipment (UE), wherein the second timing parameter is related to a duration of time to switch to a reception beam of the downlink reference signal (See Claim 11).
Regarding to claims 12: Kim discloses a user equipment (UE), wherein the downlink reference signal is at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (See Claim 12).
Regarding to claims 13: Kim discloses a user equipment (UE), wherein the downlink reference signal is configured to be an aperiodic reference signal (See Claim 13).
Regarding to claims 14: Kim discloses a user equipment (UE), wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting: for the first timing parameter, the transmission timing of the report of the power measurement information corresponds to a starting symbol of a Physical Uplink Shared Channel (PUSCH) containing the report (See Claim 14).
Regarding to claims 15: Kim discloses a user equipment (UE), wherein the operations further comprise: reporting, to the base station, information regarding the second timing parameter as UE capability information, wherein the second timing parameter indicates a UE capability for a minimum required time between the timing of the triggering DCI and the timing of the downlink reference signal (See Claim 15).
Regarding to claims 16: Kim discloses a user equipment (UE), wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting: the L1-RSRP reporting is one of (i) a CSI-RS resource indicator (CRI) and RSRP (CRI-RSRP) reporting, or (ii) a synchronization signal block (SSB) identifier and RSRP (SSB-Index-RSRP) reporting (See Claim 16).
Regarding to claims 17: Kim discloses a user equipment (UE), wherein based on the reporting of the power measurement information being configured for the L1-RSRP reporting, the operations further comprise: calculating a L1-RSRP value based on the received downlink reference signal; and including the L1-RSRP value as part of the report that is transmitted to the base station (See Claim 17).
Regarding to claims 18: Kim discloses a user equipment (UE), wherein the minimum required time for reporting of the power measurement information is determined based on an upper bound threshold criterion which depends on the second timing parameter, wherein the upper bound threshold criterion is not exceeded for the second timing parameter having the value of 14, so that the minimum required time for reporting of the power measurement information is calculated as the sum of (i) the first timing parameter and (ii) the second timing parameter, and wherein the upper bound threshold criterion is exceeded for the second timing parameter having the value of 224 and 336, so that the minimum required time for the reporting of the power measurement information is determined based on a specific value (See Claim 18).
Regarding to claims 19: Kim discloses Kim discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See claim 1; lines 15-23),
 wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See claim 1; lines 24-28): 
for the second timing parameter having a value of 14: the minimum required time for reporting of the power measurement information is calculated as a sum of (i) the first timing parameter and (ii) the second timing parameter (See claim 1; lines 29-33), and 
for the second timing parameter having a value of 224 and 336: the minimum required time for the reporting of the power measurement information is determined based on a specific value (See claim 1; lines 34-37).
Kim does not explicitly disclose a processing apparatus configured to control a user equipment (UE) to transmit power measurement information related to beam reporting in a wireless communication system, the processing apparatus comprising: at least one processor; and at least one memory operably is connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: receiving, by the user equipment, downlink control information (DCI) that triggers reporting of the power measurement information; receiving, by the user equipment, a downlink reference signal for reporting of the power measurement information; and transmitting, by the user equipment, to a base station, a report of the power measurement information determined based on the received downlink reference signal, wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kakishima from the same field of endeavor discloses a processing apparatus configured to control a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE) 10) to transmit power measurement information related to beam reporting in a wireless communication system, the processing apparatus comprising: 
at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller); and at least one memory (See FIG. 16 & Para. 0148; a user equipment (UE) includes a memory/storage) operably is connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, by the user equipment, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); receiving, by the user equipment, a downlink reference signal for reporting of the power measurement information; and transmitting, by the user equipment, to a base station, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include accessing said first and one-way latency by a central management system as taught by Kakishima into the system of Kim to perform aperiodic reporting based on the predetermined trigger information (See Kakishima; Para. 0007; lines 5-6).
The combination of Kim and Kakishima do not explicitly disclose wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kwak from the same field of endeavor discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station).
Regarding to claims 20: Kim discloses Kim discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See claim 1; lines 15-23),
 wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See 1; claim lines 24-28): 
for the second timing parameter having a value of 14: the minimum required time for reporting of the power measurement information is calculated as a sum of (i) the first timing parameter and (ii) the second timing parameter (See claim 1; lines 29-33), and 
for the second timing parameter having a value of 224 and 336: the minimum required time for the reporting of the power measurement information is determined based on a specific value (See Claim 1; lines 34-37).
Kim does not explicitly disclose a user equipment (UE) at least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: receiving, from a base station, downlink control information (DCI) that triggers reporting of the power measurement information; receiving, from the base station, a downlink reference signal for reporting of the power measurement information; and transmitting, to the base station, a report of the power measurement information determined based on the received downlink reference signal, wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kakishima from the same field of endeavor discloses a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE) 10)  at least one non-transitory computer-readable media (See FIG. 16 & Para. 0148; a user equipment (UE) includes a memory/storage) storing instructions that, based on being executed by at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller), perform operations comprising: 
receiving, from a base station, downlink control information (DCI) that triggers reporting of the power measurement information; receiving, from the base station, a downlink reference signal for reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); and transmitting, to the base station, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include accessing said first and one-way latency by a central management system as taught by Kakishima into the system of Kim to perform aperiodic reporting based on the predetermined trigger information (See Kakishima; Para. 0007; lines 5-6).
The combination of Kim and Kakishima do not explicitly disclose wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting.
However, Kwak from the same field of endeavor discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station).


Allowable Subject Matter
9.	Claims 1-20 would be allowed if amend the claims or file a terminal disclaimer against the parent Patent application No. 11, 284, 286 to overcome the obviousness double patenting rejection.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
11.	Claim 1, 10 & 19-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
12.	In claims 1 & 10: “for the second timing parameter having a value of 14: the minimum required time for reporting of the power measurement information is calculated as a sum of (i) the first timing parameter and (ii) the second timing parameter, and for the second timing parameter having a value of 224 and 336: the minimum required time for the reporting of the power measurement information is determined regardless of the second timing parameter” in combination with other limitations of claims 1 & 10.
13.	In claims 1 & 10: The first reference, Kakishima et al. (2019/0379494 A1) discloses a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE) 10)) configured to transmit power measurement information related to beam reporting in a wireless communication system, the UE comprising: at least one transceiver (See FIG. 16 & Para. 0148; a user equipment (UE) includes a Transmitter/receiver); at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller); and at least one computer memory (See FIG. 16 & Para. 0148; a user equipment (UE) includes a memory/storage)  is connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
 receiving, through the at least one transceiver, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0333; CSI feedback is generated based on the CSI report setting (i.e., triggers the CSI reporting); 
receiving, through the at least one transceiver, a downlink reference signal for reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); and transmitting, to a base station through the at least one transceiver, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
The second reference, Manolakos et al. (2019/0165971 A1) discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter (FIG. 3C time duration 350) related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information (See Para. 0100; delay 350 corresponds to time duration between last symbol of CSI-RS transmission and first symbol of PUSCH transmission 355 carrying channel state feedback information for the CSI-RS transmission)  and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See Para. 0100; delay 340 corresponds to time duration between transmission of PDCCH, which includes resource grant in the form of DCI and receipt of CSI-RS;  [0104] the resource grant in the PDCCH includes a resource set for CSI acquisition (i.e. DCI triggering)).
The third reference, Kwak et al. (2018/0287682 A1) discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station) and wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See Para. 0243 & Table 8; carrier spacing between 60KHz and 120 KHz).
14.	In claim 19: The first reference, Kakishima et al. (2019/0379494 A1) discloses a processing apparatus configured to control a user equipment (UE) (See FIG. 16 & Para. 0148; a user equipment (UE) 10))  to transmit power measurement information related to beam reporting in a wireless communication system, the processing apparatus  comprising: at least one processor; and at least one memory (See FIG. 16 & Para. 0148; a user equipment (UE) includes a memory/storage)  operably is connected to the at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller) and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, by the user equipment, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0333; CSI feedback is generated based on the CSI report setting (i.e., triggers the CSI reporting); 
receiving, by the user equipment, a downlink reference signal for reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); and 
transmitting, by the user equipment, to a base station, a report of the power measurement information determined based on the received downlink reference signal (See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
The second reference, Manolakos et al. (2019/0165971 A1) discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter (FIG. 3C time duration 350) related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information (See Para. 0100; delay 350 corresponds to time duration between last symbol of CSI-RS transmission and first symbol of PUSCH transmission 355 carrying channel state feedback information for the CSI-RS transmission)  and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See Para. 0100; delay 340 corresponds to time duration between transmission of PDCCH, which includes resource grant in the form of DCI and receipt of CSI-RS;  [0104] the resource grant in the PDCCH includes a resource set for CSI acquisition (i.e. DCI triggering)).
The third reference, Kwak et al. (2018/0287682 A1) discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station) and wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See Para. 0243 & Table 8; carrier spacing between 60KHz and 120 KHz).
15.	In claim 20: The first reference, Kakishima et al. (2019/0379494 A1) discloses a least one non-transitory computer-readable media (See FIG. 16 & Para. 0148; a user equipment (UE) includes a memory/storage) storing instructions that, based on being executed by at least one processor (See FIG. 16 & Para. 0148; a user equipment (UE) includes a controller), perform operations comprising:
 receiving, from a base station, downlink control information (DCI) that triggers reporting of the power measurement information (See FIG. 2 & Para. 0333; CSI feedback is generated based on the CSI report setting (i.e., triggers the CSI reporting); 
receiving, from the base station, a downlink reference signal for reporting of the power measurement information (See FIG. 2 & Para. 0031 & 0155; CSI Reporting Setting is received by UE via DCI from a base station); and 
transmitting, to the base station, a report of the power measurement information determined based on the received downlink reference signal(See FIG. 2 (S13) & Para. 0033; receiving the CSI feedback (i.e., RI, CSI-RS resource indicator (CRI)).
The second reference, Manolakos et al. (2019/0165971 A1) discloses a minimum required time for reporting of the power measurement information is determined based on (i) a first timing parameter (FIG. 3C time duration 350) related to a first time duration from a last timing of the downlink reference signal to a transmission timing of the report of the power measurement information (See Para. 0100; delay 350 corresponds to time duration between last symbol of CSI-RS transmission and first symbol of PUSCH transmission 355 carrying channel state feedback information for the CSI-RS transmission)  and (ii) a second timing parameter related to a second time duration from a timing of a triggering DCI to a timing of the downlink reference signal (See Para. 0100; delay 340 corresponds to time duration between transmission of PDCCH, which includes resource grant in the form of DCI and receipt of CSI-RS;  [0104] the resource grant in the PDCCH includes a resource set for CSI acquisition (i.e. DCI triggering)).
The third reference, Kwak et al. (2018/0287682 A1) discloses wherein based on the reporting of the power measurement information being configured for Layer 1 reference signal received power (L1-RSRP) reporting (See Para. 0118 & 0285; RSRP and physical layer signaling between the UE and the base station) and wherein the minimum required time for reporting of the power measurement information is determined based on the first timing parameter and the second timing parameter such that, for a subcarrier spacing of 60 kHz and 120 kHz (See Para. 0243 & Table 8; carrier spacing between 60KHz and 120 KHz).


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Kang et al. 2019/0319739 A1 (Title: method and apparatus for transmitting and receiving signal on PUSCH in a wireless communication) (See abstract, Para. 0081 & 0101-0102).
B.	Kim et al. 2019/0165847 A1 (Title: method for reporting channel state information in wireless communications system and apparatus for the same) (See FIG. 1, Para. 0005 & 0006-0008).
C.	Lee et al. 2021/0167512 A1 (Title: Method and apparatus for transmitting and receiving signal in a wireless communication system) (See Para. 0108, 0113 & 0116).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469